Proceeding, pursuant to statute (Judiciary Law, § 90, subd 4) to have respondent Stephen Rosenbaum, an attorney admitted to the Bar of the State of New York by this court on October 19, 1960, declared to be disbarred and his name struck from the roll of attorneys on the ground that he has ceased to be an attorney and counselor at law competent to practice as such because of his conviction in the United States District Court for the Eastern District of New York, upon a jury’s verdict of violation of the Federal statute (three counts, US Code, tit 18, § 201), two counts of which are felonies and petitioner alleges that they are felonies under New York law. Petition granted (Matter of Chu, 42 NY2d 490). An order will be entered directing that the name of Stephen Rosenbaum be forthwith struck from the roll of attorneys and counselors at law. Gulotta, P. J., Hopkins, Latham, Cohalan and Margett, JJ., concur.